Citation Nr: 9910199	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to service connection for disability of the 
skin, secondary to herbicide exposure.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for gynecomastia, 
secondary to herbicide exposure.

7.  Entitlement to service connection for stomach problems.

8.  Entitlement to an increased (compensable) evaluation for 
post-traumatic stress disorder.

9.  Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  He served in Vietnam from April 1967 to March 
1968, and his awards and decorations include the Combat 
Infantry Badge.

This appeal originated with the veteran's November 1994 
notice of disagreement (NOD), and February 1995 Substantive 
Appeal.

The RO developed for appeal the issue of service connection 
for stomach problems, based upon a notice of disagreement 
filed by the veteran.  The veteran, in his February 1995 
substantive appeal, noted that his stomach problems were 
associated with his malaria.  In hearing testimony in July 
1995, it was reported that service connection for stomach 
problems was dropped from appeal as the veteran's stomach 
symptoms were actually tied to his service-connected malaria 
condition.  Withdrawal of a NOD or substantive appeal 
personally entered by a claimant may only be done in a 
writing with the expressed written consent of the claimant.  
Where, as in this case, the veteran personally filed a NOD or 
substantive appeal, the withdrawal may only be with the 
written consent of the veteran.  As there is no written 
consent of the veteran now of record, the Board can not deem 
the withdrawal to be adequate in light of the controlling 
regulation.  38 C.F.R. § 20.204(c).  Accordingly, the Board 
will consider service connection for stomach problems, to 
include whether any such disorder is related to his malaria; 
however, the claim for service connection for stomach 
problems is deferred pending the remand below.


The RO developed for appeal the issue of service connection 
for a weight problem.  The veteran, in his February 1995 
substantive appeal, and in hearing testimony in July 1995, 
reported that the issue of service connection for a weight 
problem was actually a claim for service connection for his 
breast enlargement (gynecomastia), secondary to Agent Orange 
exposure.  As the veteran's intent is clear in regard to the 
nature of the disability for which is he claiming service 
connection, the Board has re-characterized this issue to more 
accurately reflect his intent.  The veteran has been provided 
with the pertinent regulations in regard to presumptions 
related to herbicide exposure, and due process is satisfied 
in this regard.

The issues of service connection for a dental disorder, right 
knee disability, defective hearing, tinnitus, gynecomastia, 
and a compensable evaluations for PTSD and malaria are the 
subjects of a remand contained herein.


FINDINGS OF FACT

1.  There is no competent medical evidence of a chronic skin 
disorder in service.

2.  Actinic keratosis is not a presumptive disease based on 
herbicide exposure.

3.  Competent medical evidence of a nexus between the post-
service actinic keratosis and service, including herbicide 
exposure, has not been shown.


CONCLUSION OF LAW

The appellant's claim for service connection for disability 
of the skin, secondary to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability of the Skin

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Service medical records do not reveal any skin diseases.  

Received in July 1994, in support of the veteran's claim, 
were copies of records of private medical treatment for the 
veteran from 1980 to 1992.  He was treated for penile lesions 
in 1983 and 1984, and a Herpes lesion on his chin in 1985 and 
1986.  Records for 1991 show actinic keratosis on his face 
and venereal warts in February, and in October he was treated 
for actinic keratosis on his nose and face.  More actinic 
keratosis was removed from his nose and temple in May 1992.

VA general medical examination in August 1994 did not reveal 
any chronic skin disorder.  The diagnoses included claim of 
pre-malignant skin lesions removed from nose.

The veteran, in his February 1995 substantive appeal, noted 
that dioxin exposure has no timetable, that the skin problem 
did not show at the time of examination and that additional 
examination was necessary.

Private clinic records dated in 1995 show complaints of red 
spots on the veteran's nose for years.  In March in was 
recorded that he had AK's (actinic keratosis) on his face, 
ears, and hands, treated, explained and discussed.  
Seborrheic keratosis (SK) was removed from his shoulder, and 
treatment of an open comedos where his glasses rubbed was 
discussed.

The veteran, in hearing testimony in July 1995, reported that 
he was exposed to Agent Orange in Vietnam, that he has had 
about 15 pre-cancerous growths removed, that they started 
about 10 years before, and that his skin problem had to be 
"caused from somewhere," T. p. 4.  

Analysis

Essentially, the veteran is claiming that the post-service 
actinic keratosis is related to herbicide exposure in 
service.  There is no presumption for actinic keratosis based 
on exposure to certain herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  His private medical records show that the 
AK's were discussed in 1995, and presumably he was informed 
that the actinic keratosis was a premalignant warty lesion 
occurring on the sun-exposed skin of the face or hands in 
aged light-skinned persons.  His private medical records do 
not reflect any nexus between a current skin disability and 
service, including reported exposure to herbicides, and the 
veteran has not alleged any medical evidence of such a 
relationship, or that he was told by a medical person that 
there was such a relationship.  The veteran is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to 
service, and his claims of medical causation are of no 
probative value.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  What ever his 
personal belief, medical evidence is required for a well-
grounded claim.  

In passing the Board notes that neither the seborrheic 
keratosis, herpes, nor venereal warts are presumed to be 
related to Agent Orange exposure, and their relationship to 
service has not been alleged by the veteran or documented 
medically.  The AK is documented, and as for the veteran's 
assertion that additional examination is required, the 
submission of a well-grounded claim is "a prerequisite to 
the triggering of the duty-to-assist obligation under 
[38 U.S.C. § 5107(a)]."  Gregory v. Brown, 8 Vet.App. 563 
(1996)

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced.  See 
Bernard, Meyer.


ORDER

Service connection for disability of the skin secondary to 
herbicide exposure, is denied.



REMAND

Service Connection

Defective Hearing and Tinnitus

Factual Background

Service medical records do not include any findings or 
reference to defective hearing or tinnitus.

The veteran, on his original application for disability 
benefits in June 1994, reported post service treatment for 
his hearing in the 1970's.  

Medical records from a private clinic, provided by the 
veteran, show that in March 1981 his complaints included 
episodes of nosebleeds, chest pain, ringing in the ears, and 
headaches.  September 24, 1981 he complained of ringing in 
the ears, and history of being in Vietnam in 1968.  Loud 
weapons with partial hearing decrease were noted.  An 
audiogram was planned.  The impression was high frequency 
hearing loss, both ears.  Audiology testing was performed 
September 24th and the 30th.  On the audiology form the 30th, 
it was noted that the veteran reported tinnitus in both ears, 
also high blood pressure, and smoking two packs a day.  An 
otorhinolaryngology record dated September 30th, noted a 
history of noise exposure, mortar, in Vietnam, and he had 
noticed a change in hearing and tinnitus, without vertigo, 
the last 1 to 2 years.

VA audiometric testing was performed in August 1994.  Noise 
exposure in service was noted, with the veteran reporting 
that he was a mortar man and an artillery shell exploded 
approximately 10 feet above his head in 1967.  He became 
aware of tinnitus after return to civilian life, especially 
at night when it was more quiet.  The tinnitus was bilateral 
and periodic.  An examining physician noted that the left ear 
canal had some hemorrhage on the floor as well as cerumen 
"that show it consistent with trauma."  The veteran was 
found to have a moderate sensorineural hearing loss on the 
right, with periodic tinnitus, and mild to severe 
sensorineural hearing loss on the left with periodic 
tinnitus.  

In hearing testimony in July 1995, the veteran reported that 
he went to a private clinic after service for ringing in his 
ears and a hearing problem, and was told that ringing could 
be masked by a device in his ear, Transcript (T.) pp. 9, 10, 
and 13.  In Vietnam an artillery piece discharged a 200 pound 
shell over his head as he was coming out of his bunker.  He 
described how he could hardly hear for a week, but that his 
hearing appeared to improve after that.  On another occasion, 
in one night alone he fired over 300 rounds of 81 millimeter 
mortar shells, T. pp. 10 and 11.  He also reported noise 
exposure during helicopter assaults, T. p. 12.  The veteran 
reported occupational experience in manufacturing and in 
construction since service, with no examinations for 
employment, T. 12.

In June 1995 the RO requested from Beaver Medical Clinic, 
records for the veteran from 1968 to 1970.  The response from 
the clinic only included records in 1995, and duplicate 
records from September 1981.


Analysis

The claimant is a combat veteran.  His service administrative 
records show duties as a mortarman.  He provided very 
credible testimony as to the noise exposure involved in those 
duties as well as a classic spontaneous description of the 
effects of severe acoustic trauma from the muzzle blast of a 
large caliber artillery weapon.  Private treatment records 
demonstrate that in September 1981 he was reporting noise 
exposure in service as a mortarman, and decreased hearing 
acuity since service.  It is most telling that his statement 
of medical history was both reasonably proximate to service 
and a very long time before the veteran made any claim for 
compensation benefits.  

In 1981 the veteran was diagnosed with a bilateral high 
frequency hearing loss, and the VA found such a loss in 1994.  
The first element of a well-grounded claim is satisfied.  He 
is competent to provide evidence of acoustic trauma in 
service with his lay evidentiary assertions.  Thus, he has 
satisfied the second element of a well-grounded claim.  The 
VA physician who conducted the audiological evaluation in 
August 1994 recorded the history of noise exposure and then 
noted that the left ear canal had some hemorrhage on the 
floor as well as cerumen "that show it consistent with 
trauma."  The veteran was found to have a moderate 
sensorineural hearing loss on the right, with periodic 
tinnitus, and mild to severe sensorineural hearing loss on 
the left with periodic tinnitus.  On reviewing this 
examination report, the Board finds that it is ambiguous as 
to whether the physician was or was not indicating that the 
clinical findings consistent with "trauma" established a 
causal link between current disability and injury or disease 
in service.  Therefore, the Board finds that clarification of 
this matter is required.  38 C.F.R. § 4.2 (1998). 


Dental Disorder

In hearing testimony in July 1995, the veteran reported that 
just before he was drafted he spent quite a bit of money 
getting all of his teeth fixed, with some partials, and his 
teeth were in perfect shape when he went in.  While riding in 
a convoy, the truck he was in hit a mine and it jarred his 
mouth and from then on he started having all kinds of 
problems, T. p. 13.  When he returned from Vietnam, he spent 
8 hours in a dentist chair with his gums cut open and 
partials pulled off his teeth.   He reported that teeth were 
extracted in service, T. p. 14.

The veteran has not been specific as to whether he is seeking 
a compensable rating for a dental condition, or if he is only 
seeking treatment.  38 C.F.R. § 4.150 (1998).  Review of the 
veteran's service medical records, and dental records, shows 
that at entry into service he gave a history of severe tooth 
or gum trouble.  His teeth were reported all present and 
"acceptable" for entry.  He did receive dental treatment 
while on active duty, including filings, tooth extraction and 
partials.  None of this treatment, however, was noted to be 
linked to any dental trauma.

Service connection for treatable carious teeth, and 
extraction's other than malposed teeth is only considered for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment under the provisions 38 C.F.R. 
§§ 4.149, 17.160, 17.161 (1998).  As to each noncompensable 
service-connected dental condition, a determination will be 
made whether it was due to combat wounds or other service 
trauma.  38 C.F.R. § 3.381(e) (1998).  The significance of 
finding that a compensable service-connected disability is 
due to dental trauma, as opposed to other causes, is that the 
VA provides perpetual dental treatment for dental conditions 
due to service trauma, whereas other dental conditions 
related to service are typically subject to the limitations 
of one-time treatment and timely application after service.  
38 C.F.R. § 17.161.  

Here, the record does show that the veteran was in combat.  
He is competent to testify about symptoms experienced in 
service, such as his teeth being jarred in a mine explosion.  
Indeed, he is entitled to an evidentiary presumption as a 
combat veteran that such jarring occurred.  38 U.S.C.A. 
§ 1154(b).  But whether this episode resulted in dental 
trauma for VA purposes involves a question of medical 
etiology on which he is not competent to provide an opinion.  
Under these circumstances, given the veteran's combat duty, 
his report of dental trauma, the tooth extractions and 
partials in service, and his report of treatment after 
service, a review of the record by a dentist is in order.


Right Knee Disability

Factual Background

On examination for induction into service in December 1965, 
it was recorded that the veteran had a history of fracture of 
the right fibula 7 months before, requiring no 
hospitalization, and weight bearing was "OK."  In November 
1966, he complained of bilateral knee pain, especially 
medial.  There was no effusion.  In January 1967, it was 
recorded that he has a history of knee injury with complaints 
that it gave him problems when he marched.  His complaints of 
bilateral knee pain continued in January, and in February he 
had physical therapy, and a physical profile for limited duty 
due to sore legs.  Reference was made to shin splints.  X-
rays in January were interpreted as negative.  It was noted 
that there was a small bony fragment at the tibia tubercle 
that should not be of significance.  X-rays in February were 
interpreted as showing an old healed fracture in the mid 
shaft of the fibula.  The legs otherwise were normal.  He was 
still complaining of pain over the anterior tibial regions in 
March 1967.  There was a notation that two weeks of leave 
would be the best therapy at that time.  The September 1968 
examination for separation found no right leg disability, and 
the veteran denied having or having had lameness and trick or 
locked knee.  He did report he had or previously had swollen 
or painful joints.  Clinical evaluation was negative.

The private medical records received in July 1994, showing a 
variety of treatment from 1980 to 1991, did not include any 
treatment for the right knee.

During he VA general medical examination in August 1994, the 
veteran reported that he had a problem of buckling of the 
right knee, every 2 months or so over the past year or two.  
Injury to the right knee involving a transverse laceration 
below the patella prior to entering service was noted.  The 
veteran believed that carrying heavy weights in service 
aggravated his condition.  On physical examination he 
carriage, posture and gait were normal.  There was a 5 and 1/2 
inch scar of the right knee below the patella.  Crepitus, and 
a protuberance bellow the right patella was found.  There was 
no tenderness and the knee appeared stable to examination.  
Range of motion showed hyperextension to 4 degrees, and 
flexion to 142 degrees on the right and hyperextension to 2 
degrees and flexion to 145 degrees on the left.  The 
pertinent examination diagnosis was history of right knee 
buckling status-post injury.  The examiner recommended a 
orthopedic examination.

The veteran, in hearing testimony in July 1995, reported 
injury to the right knee about age 14 years.  He stated that 
marching and carrying weight in service caused him to 
complain, and a proper assessment of the right knee was not 
made in service, T. p. 5.  Currently the knee will go out 
from under the veteran, causing him to fall.  Pain following 
a day of work was noted.  When working on a construction job, 
his knee would give out maybe once every 2 weeks, and 
sometimes there would be constant pain, T. p. 6.  The veteran 
did not believe that the VA examination was adequate, and he 
denied treatment for the knee since service.  Giving way of 
the knee completely started maybe 3 or 4 years before.  Prior 
to that prolonged use or turning sideways quickly would cause 
pain for about a week, T. pp.7 and 8.  

Records of private medical treatment in 1995 do not show any 
treatment for the right knee.  

Analysis

The veteran clearly had right knee injury prior to service, 
and service medical records reflect complaints of bilateral 
knee pain, and shin splints.  He was treated conservatively 
in service, to include limited duty.  His service medical 
records are silent for further manifestations after the 
episode of acute symptoms ending in March 1967.  The only 
evidence of further manifestations comprises the appellant's 
evidentiary assertions.  The examination for separations from 
service shows he denied having or having had lameness and 
trick or locked knee.  He did report he had or previously had 
swollen or painful joints.  Clinical evaluation was described 
as normal.  The veteran does not report any post-service 
treatment for the right knee.  There is thus a gap of a 
quarter century between service and the first documented 
right knee pathology in 1994.  At that time, the statements 
of medical history indicated that giving way of the right 
knee is a recent phenomena, and no such symptoms were 
reported to have occurred in service or for decades 
thereafter. 

Notwithstanding the above, the VA examiner in August 1994 
recommended an evaluation by an orthopedist.  This has not 
been accomplished.  The VA's failure to have conducted an 
examination by a specialist as recommended by the VA 
examining physician would have a detrimental effect upon the 
adjudication of the appellant's claim.  Hyder v. Derwinski, 1 
Vet. App. 221, 224 (1991)


Gynecomastia

Factual Background

The veteran's gynecomastia was first medically demonstrated 
decades post-service, and it is not contended that it was 
present in service.  The appellant is not obligated to show 
that the claimed condition clinically was present during 
service; a nexus between the current condition and service 
may be established with the showing of a direct relationship.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  While he 
maintains that the gynecomastia is related to Agent Orange 
exposure in the Republic of South Vietnam, he has not 
provided any medical evidence to support his good faith 
contention.  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992)  

The current record shows that there is evidence of current 
disability, but there is no medical evidence showing that the 
post-service gynecomastia is related to service.  The veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of limited probative value.  See Grottveit, 
Espiritu.  In adjudicating the claim, the RO has properly 
advised him that there is no presumption as to an association 
between herbicide exposure and the claimed disability, and 
the RO repeatedly advised him that there was no evidence to 
support such a relationship otherwise in the record.  
Nonetheless, the VA examiner in August 1994 recommended a 
further endocrinology evaluation for the veteran's breast 
enlargement and the record does not show that this has been 
accomplished.  Thus, further development is required.  Hyder, 
supra.


Increased Rating 

PTSD

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to otherwise and the Secretary does 
so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus the veteran's 
psychiatric disorder must be evaluated under both the old and 
the new rating criteria to determine which version is most 
favorable to the veteran.



Malaria

In regard to the service-connected malaria, the Board notes 
that on VA examination in August 1994, it was recommended 
that liver function test be performed.  There is no record 
that such test were performed.  The Board points out that in 
rating malaria, when not an active disease process, it is 
rated on residuals such as liver or spleen damage.  

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion showing relationship between 
service and the service connection 
issues, and of degree of psychiatric 
impairment, and disability related to 
malaria, would be pertinent.  The RO, 
with the help of the veteran should 
secure all records of medical treatment, 
private or VA, since February 1995.

2.  Arrangements should be made for 
review of the veteran's claims folder and 
a copy of this remand, by an audiologist.  
Based upon a review of the record, the 
audiologist should then formulate and 
opinion as to the degree of medical 
probability, in percentage terms if 
feasible, that the current hearing loss 
and tinnitus are of service origin or 
causally related to any incidents of 
service.  The rationale for the opinions 
should be stated.  If the audiologist 
believes that any further testing or 
examination is required, to include 
referral to an otolaryngologist, if 
necessary, appropriate action should be 
taken to secure that further development.  
If an opinion can not be provided without 
resort to speculation, the examiner 
should so note.  A complete rationale for 
any opinion expressed must be provided.  

3.  Arrangements should be made for 
review of the veteran's claims folder, by 
an a dental specialist, who should be 
asked to provide an opinion as to the 
degree of medical probability than any 
current dental problem, including loss of 
teeth, is causally related to dental 
trauma in service.  In formulating the 
opinion, the dentist should assume that 
the story of the teeth jarring due to the 
mine incident was correct.  If such an 
opinion can not be provided without 
resort to speculation, the examiner 
should so note.  A complete rationale for 
any opinion expressed must be provided.  

4.  The veteran should be provided 
examination by a VA orthopedist, to 
determine the nature, extent and status 
of right knee disability.  The claims 
file, and a copy of this remand, must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is to provide an opinion as to 
the degree of medical probability that 
any current right knee disability is 
causally related to service, including 
the degree of medical probability, if 
any, that any current right knee 
disability is due to aggravation of the 
pre-existing right knee disorder in 
service.  If such an opinion can not be 
provided without resort to speculation, 
the examiner should so note.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  The veteran should be provided 
examination by a VA endocrinologist, to 
determine the nature, extent and status 
of the veteran's breast enlargement.  The 
claims file, and a copy of this remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is to provide 
an opinion as to the degree of medical 
probability that any current gynecomastia 
is causally related to service, to 
include exposure to herbicides.  If such 
an opinion can not be provided without 
resort to speculation, the examiner 
should so note.  A complete rationale for 
any opinion expressed must be provided.  

6.  Arrangements should be made for the 
veteran to undergo a special psychiatric 
examination by a VA physician, if 
available, who has not previously 
examined him to ascertain the nature and 
severity of all psychiatric pathology.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review in conjunction with 
the examination.

a)  If PTSD is found, and there are 
psychiatric disorders present apart from 
that disorder, the examiners are 
requested to provide an opinion as to 
the degree of medical probability, 
expressed in percentage terms if 
feasible, that there is a causal 
relationship, if any, between any other 
disorder and service or the service-
connected PTSD.   If there are 
psychiatric disorders present that are 
not causally related to service or to 
service-connected PTSD, the examiner is 
requested to provide an opinion as to 
whether the manifestations of the non-
service connected disorder may be 
distinguished from manifestations 
related to the service-connected 
disorder or disorders.  If such 
distinctions are not feasible, the 
examiner should so indicate.  

b)  If PTSD is not found, any other 
acquired psychiatric disorder should be 
identified, and the examiner is requested 
to provide an opinion as to the degree of 
medical probability, expressed in 
percentage terms if feasible, that there 
is a causal relationship, if any, between 
that disorder and service.  The rationale 
for any opinion should be fully stated.  
If an opinion as to any question raised 
above cannot be offered without resort to 
speculation, that should be so stated.

7.  The veteran should also be afford 
examination by an appropriate VA 
physician in order to determine the 
nature and extent of the malaria 
disorder.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, to include liver 
function test results.  A complete 
rationale for any opinion expressed must 
be provided.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1996), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

